DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings submitted on 8/4/2021 has been accepted by Examiner. 
Prior and Pertinent Arts
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are – Ogushi (20170353678), Kimura (20150181103), MATSUZAWA et al. (20150077603), Mori et al. (11350044) who disclose different image sensors having split pupils that achieve HDR imaging of interest.

Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 1, an image processing apparatus comprising: using a second coefficient, on a plurality of first signals amplified at the plurality of different gains using pupil-divided partial signals and output from the image sensor; and a processor that finds a second signal by subtracting the synthesized first signals from the synthesized image signals corresponding to the synthesized first signals, wherein the synthesizer determines the second coefficient on the basis of the first coefficient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/
Primary Examiner, Art Unit 2661